Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT (“Amendment”) to the Employment Agreement between FAVRILLE, INC.,
a Delaware corporation (the “Company”), and ALICE WEI (“Executive”) dated as of
January 6, 2005 (the “Agreement”) is entered into effective as of March 16, 2006
(the “Amendment Date”). Capitalized terms used but not otherwise defined herein
shall have the meanings provided in the Agreement.

 

WHEREAS, since the Effective Date, Executive has been employed by the Company on
a full-time basis subject to the terms and conditions of the Agreement; and

 

WHEREAS, Executive wishes to continue to provide services under the Agreement on
an 80%-of-full-time basis.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises and covenants herein contained, and for other good and valuable
consideration, the Parties, intending to be legally bound, agree as follows:

 

1.                                      Notwithstanding the provisions of
Section 2.1 of the Agreement, from and after the Amendment Date until
termination of Executive’s employment in accordance with the Agreement,
Executive shall devote 80% of Executive’s productive time to the performance of
Executive’s duties under the Agreement.

 

2.                                      Effective as of the Amendment Date, the
Company shall pay Executive on the basis of 80% of Executive’s base salary
established in accordance with Section 3.1 of the Agreement.

 

3.                                      Paragraph i. of Section 4.4(c) of the
Agreement is hereby amended and restated to read in its entirety as follows:

 

“The equivalent of 80% of Executive’s annual base salary in effect at the time
of termination for a period of 9 months (the “Severance Period”), in each case,
less standard deductions and withholdings, to be paid over a period of 9 months
after the date of termination pursuant to the Company’s standard payroll
practices;”

 

4.                                      Except as specifically amended by this
Amendment, the terms and conditions of the Agreement shall remain in full force
and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Amendment
Date.

 

 

FAVRILLE, INC.

EXECUTIVE:

 

 

By:

/s/ John P. Longenecker

 

/s/ Alice Wei

 

Name:  John P. Longenecker

Alice Wei

Its:  President & CEO

 

 

--------------------------------------------------------------------------------